DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12 and 14, respectively, filed April 26, 2021, with respect to the drawings and the specification have been fully considered.  The objection to the drawings and specification has been withdrawn.  Additionally, the objection of claim 11 and the rejection of claims 6, 7, and 22 under 35 USC § 112 have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donald Raymond on May 6, 2021.
The application has been amended as follows:  Claims 16, 18 and 19 are canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to teach or fairly suggest a gas cleaning system comprising an inlet configured to receive a gas, an outlet spaced apart from the inlet, a gas channel defined between the inlet and the outlet to direct the gas from the inlet to the outlet, a photoionizer disposed to emit radiation towards a portion of the gas channel, wherein the photoionizer comprises a soft x-ray photoionizer configured to emit radiation at a wavelength between about 0.13 
Accordingly claims 1, 3, 5-15, 21, and 22 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        May 6, 2021